Citation Nr: 1603946	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-43 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for pseudofolliculitis barbae. 


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  This matter was remanded in February 2014, September 2014, March 2015, and October 2015.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's pseudofolliculitis barbae affected less than five percent of his entire body and less than five percent of the exposed areas, and required no treatment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  October 2009 and January 2010 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with his claims.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds the AMC substantially complied with the Board's remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's pseudofolliculitis barbae has been assigned a noncompensable initial rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2015).  The Veteran contends that his symptomatology warrants a compensable rating.

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  For a 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Throughout the pendency of the appeal, the Veteran has asserted that he is unable to shave without pain and irritation.  For the most part, the record does not reflect that he has received treatment for pseudofolliculitis barbae or any other skin condition at any point during the pendency of the appeal, although a November 2014 VA treatment record does indicate that the Veteran was concerned about facial "blemishes" and a possible fungal rash on the face was noted.

The Veteran first underwent VA examination in connection with his claim in January 2010.  The VA examiner noted the Veteran's history of pseudofolliculitis barbae, but that he denied any current pustules.  The Veteran reported that he had kept a beard for many years in order to prevent pustules.  He stated that he occasionally had manifestations of the condition on his chest, back, and hands.  He had received no treatment for the condition in the past twelve months.  The examiner reported that less than five percent of exposed areas and of the total body were affected by the condition.  The examiner further noted that a search below the Veteran's beard did not reveal any pustules or signs of inflammation, although there were a few hyperpigmented areas under the beard.  The Veteran had no signs of pseudofolliculitis barbae or rash on his hands, neck, back, or chest.

The Veteran again underwent VA examination in July 2015.  The Veteran reported that he had no symptoms as long as he did not shave.  The examiner indicated that there may have been some scarring from the condition, but that it was impossible to see due to the Veteran's beard.  The examiner noted that the Veteran had not had any treatment or procedures over the past twelve months, and that he had not been treated with any oral or topical medications.  Additionally, the Veteran did not have any visible signs of a skin condition, but less than five percent of his total body would be affected when the condition flared up.

The Veteran most recently underwent VA examination in November 2015 in order to address the scarring as reported by the July 2015 examiner.  The Veteran again reported that he would get "bumps" if he shaved.  He also asserted that his skin became irritated when he trimmed his beard.  The Veteran had not used any oral or topical medications in the past twelve months, nor had he had any treatments or procedures.  The examiner noted that there was no evidence of pseudofolliculitis barbae upon examination.  The examiner indicated that the Veteran's condition did not cause scarring or disfigurement of the head, face, or neck, and found no scarring upon examination.

Based on a review of the evidence, the Board finds that the Veteran's pseudofolliculitis barbae has affected less than five percent of his exposed skin, or his entire body, and has not required any medication throughout the pendency of the appeal.  These manifestations warrant a noncompensable rating.  A compensable rating requires that at least five percent of the exposed skin or entire body be affected, or that at least intermittent systemic therapy is used.  These requirements are not met, and therefore, the Board finds that a compensable rating is not supported by the evidence.  Additionally, while the July 2015 examiner noted that the Veteran may have had some scarring due to the condition, no examination has found compensable scarring, nor has the Veteran complained of painful scars.  As such, the Board finds no disability rating is warranted for scars.

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and entitlement to a compensable disability rating for pseudofolliculitis barbae is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.
Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's pseudofolliculitis barbae is evaluated as a disability of the skin, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pseudofolliculitis barbae during the period on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran is already in recent of a TDIU with an effective date prior to the initiation of the claim decided herein.  As such, the issue of entitlement to a TDIU is moot.


ORDER

Entitlement to a compensable disability rating for pseudofolliculitis barbae is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


